Citation Nr: 0009511	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-12 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for coronary artery 
disease and hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for carpal tunnel 
syndrome.  

5.  Entitlement to service connection for chronic 
gastrointestinal condition to include ulcers and gastritis.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1954 to January 
1958.  The veteran reenlisted in October 1961 and was 
released from active service in January 1963 under other than 
honorable conditions.  An October 1964 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, determined that the character of 
discharge in January 1963 constituted a dishonorable 
discharge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Columbia, South Carolina.  By a rating decision issued in 
June 1998, the RO denied entitlement to service connection 
for coronary artery disease and hypertension, diabetes 
mellitus, carpal tunnel syndrome, and a chronic 
gastrointestinal disability to include ulcers or gastritis.  
By a rating decision issued in October 1998, the RO denied 
entitlement to service connection for asthma.  The veteran 
timely disagreed with these determinations and timely 
appealed each determination to the Board.



FINDINGS OF FACT

1.  The medical evidence that the veteran was not treated for 
asthma during his honorable active service or for many years 
thereafter, and that asthma was not treated for many years 
after his release from service in 1963 establishes that 
asthma was not aggravated during the veteran's honorable 
service or other service or as a result of any incident 
thereof.  

2.  Competent medical evidence has not been submitted that 
would establish a nexus between any current diagnosis of 
coronary artery or hypertension and the veteran's service.

3.  Competent medical evidence has not been submitted that 
would establish a nexus between any current diagnosis of 
diabetes mellitus and the veteran's service.

4.  Competent medical evidence has not been submitted that 
would establish a nexus between any current diagnosis of 
carpal tunnel syndrome and the veteran's service. 

5.  Competent medical evidence has not been submitted that 
would establish a nexus between any current diagnosis of a 
chronic gastrointestinal condition, to include ulcers and 
gastritis, and the veteran's service. 


CONCLUSIONS OF LAW

1.  The veteran did not incur or aggravate asthma during 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The veteran's claim of entitlement to service connection 
for coronary artery disease and hypertension is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for diabetes mellitus is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for carpal tunnel syndrome is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

5.  The veteran's claim of entitlement to service connection 
for a chronic gastrointestinal disorder, to include ulcers 
and gastritis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred coronary artery disease 
and hypertension, diabetes (claimed as "sugar"), carpal 
tunnel syndrome, and a chronic gastrointestinal disability, 
to include ulcers or gastritis, in service or as a result of 
service.  The veteran also contends that asthma was incurred 
or aggravated in service.

Compensation will be paid to any "veteran" disabled by 
disease or injury incurred in or aggravated by active 
military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Monetary 
benefits, including compensation or pension, are not payable 
where the period of service on which the claim is based was 
terminated by discharge or release under dishonorable 
conditions, except where the former service member died in 
service.  38 C.F.R. § 3.12(a) (1999).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection may 
be granted for certain diseases defined as chronic and 
manifested, generally to a degree of 10 percent or more, 
within a specified presumptive period after separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1153; 38 C.F.R. §§ 
3.303, 3.307, 3.309.  Diabetes mellitus and cardiovascular-
renal disease, including hypertension, are among the diseases 
defined as chronic.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In this regard, 
temporary or intermittent flare-ups of a pre-existing 
condition during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
296-97 (1991).

In addition, a well-grounded claim may be established under 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

However, the first step in reviewing a claim for service 
connection is to determine whether the veteran has presented 
a well-grounded claim.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.   Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

Establishing a well-grounded claim of entitlement to service 
connection generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Epps, 126 F.3d at 1468-70; Caluza 
v. Brown, 6 Vet. App. 489, 507 (1995).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim.  
Epps, 126 F.3d at 1469.  

Factual background

The veteran's service induction examination, conducted in 
August 1954, is devoid of findings or history relevant to the 
claims on appeal.  An undated treatment note, immediately 
followed by a note written in late January 1955, reflects 
that the veteran complained of intermittent, mild asthmatic 
attacks for several years.  He complained of recent 
difficulty sleeping due to wheezing.  He reported little 
trouble during the day.  No asthmatic breath sounds were 
heard.  There was mild injection of the nasopharynx.  No 
disorder was diagnosed.

In January 1955, the veteran reported an episode of shortness 
of breath with wheezing and a feeling of continued weakness.  
The veteran's chest was clear and no asthmatic breath sounds 
were heard.  In July 1955, the veteran complained of fainting 
and dizzy spells.  He complained of nausea, but reported no 
vomiting.  He reported that he had not been able to eat for 
the past few days.  No abnormality was found on examination.  
The impression was gastric irritability, gastrointestinal 
abnormality, or hepatitis.  In mid-July 1955, the veteran was 
hospitalized for treatment of acute gastritis after he 
reported vomiting intermittently for about 11 days.  The 
veteran was asymptomatic after admission.  The final 
diagnosis was gastritis, cause undetermined.

A service separation examination conducted in January 1958 
reveals that the lungs and chest, heart, vascular system, 
abdomen and viscera, and other bodily systems relevant to the 
claims on appeal were normal.  The veteran provided a history 
of having had whooping cough in childhood and an episode of 
difficulty breathing in November 1956, with no recurrence.

In January 1962, the veteran sought treatment for fever, 
cough, and sore throat.  He reported that bronchitis with 
asthma had been diagnosed by a private physician.  The 
veteran was "unable to move much air" on examination.  The 
impression was pharyngitis, early bronchitis.  In mid-
February, the veteran complained of asthma, bilateral 
wheezing, and coughing up sputum for thee days.  On 
examination, there was no wheezing.  The veteran requested a 
profile change, reporting that he had asthma.  The consultant 
recommended that the veteran be treated symptomatically, as 
asthma had never been documented.  In March 1962, acute 
asthma was diagnosed.  The veteran continued to request and 
receive medications for asthma in April and May 1962.  No 
further entries regarding treatment of asthma appear after 
May 1962.

A letter dated in May 1965 reflects that the veteran had been 
committed to a state psychiatric facility after symptoms 
noted during incarceration in the federal prison system were 
diagnosed as chronic schizophrenia.  The letter is devoid of 
any indication that the veteran was treated for asthma, 
coronary artery disease or hypertension, diabetes mellitus, 
carpal tunnel syndrome, or a gastrointestinal disorder at 
that time.

In a statement dated in May 1967, the veteran provided the 
name and location of a physician he stated had diagnosed him 
as having a psychiatric disorder about three weeks after his 
service discharge, and additional information as to 
psychiatric history.  That statement, however, is devoid of 
any discussion of complaints or treatment of asthma, coronary 
artery disease or hypertension, diabetes mellitus, carpal 
tunnel syndrome, or a gastrointestinal disorder.    

VA clinical records dated in June 1967 reflect that the 
veteran stated he had been vomiting for about five days.  
There was diffuse epigastric tenderness.  The liver was not 
palpable.  No respiratory disorder or history was reported or 
diagnosed.  A psychogenic gastrointestinal reaction was 
diagnosed.  The record is devoid of reference to respiratory 
complaints or treatment.

The summary of VA hospitalization from March 1968 to July 
1968 discloses that the final diagnoses were psychiatric 
disorders and a rectal fistula.  

VA and private clinical records dated in the 1980's and 
1990's reflect medical diagnoses of left upper lobe post-
obstructive pneumonia, hypertension, diabetes, history of a 
past MI, diagnosis of diabetes about three years prior to 
1996, and diagnosis of bilateral carpal tunnel syndrome.  A 
history of peptic ulcer disease is also noted.  

1.  Claim for service connection for asthma

At a personal hearing conducted in January 1999, the veteran 
testified that, although he had bronchial or respiratory 
problems as a child, those problems had improved at that age 
14 and were not disabling when he entered service in 1954. 
However, he testified, his asthma began to bother him again 
while he was in service, in about 1955, and became steadily 
worse thereafter.  

The evidence of record does not support a finding that the 
veteran incurred asthma during his period of honorable 
service, nor does the evidence support a finding that pre-
existing asthma was aggravated during that period of service.  
Although the veteran sought treatment for respiratory system 
symptoms on two occasions during his period of honorable 
service, no medical diagnosis of asthma or other respiratory 
disorder was assigned.  The records do not reflect that the 
veteran sought treatment for any respiratory symptom or 
complaint during the remaining years of that period of 
service.  

There are no clinical records which establish that the 
veteran was treated for asthma proximate to his service 
discharge in 1958 or chronically and continuously thereafter.  
The service medical records for the period of service from 
October 1961 to January 1963 reflect that the veteran sought 
treatment for respiratory complaints diagnosed as asthma from 
January 1962 to May 1962, but reference no further treatment 
for asthma after May 1962.  Later clinical records, including 
through VA hospitalization in 1968, do not reference ongoing 
or acute care for asthma.  

There was no diagnosis of asthma during the veteran's period 
of honorable service or anytime thereafter until 1962.  The 
record is devoid of evidence of any medical diagnosis of 
asthma or of continuing or chronic treatment for a 
respiratory disorder prior to 1962.  The record is also 
devoid of medical opinion that asthma was incurred or 
aggravated during the veteran's period of honorable service.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim that asthma was incurred or 
aggravated during honorable military service from 1954 to 
1958.  

The Board notes that the veteran was treated for asthma for 
several months in early 1962.  However, there is no evidence 
that he received further treatment for that disorder during 
the remaining period (about 6 months) prior to his release 
from service in 1963.  Further, the clinical evidence of 
record through 1968 discloses no complaints, medical 
diagnosis, or medical treatment of asthma.  The veteran 
testified that he was receiving treatment of asthma in the 
late 1970's.  Assuming the accuracy of this testimony, 
without so conceding, the preponderance of the evidence is 
against the veteran's claim, since lack of treatment for 
asthma contradicts the assertion that the underlying disorder 
increased in severity.  

The Board also notes the veteran's testimony that he treated 
himself for asthma for many years after service, including 
with herbal remedies.  The Board finds that this testimony 
likewise contradicts the assertion that asthma had 
permanently increased in severity during service.  Even if 
benefits could be granted based on occurrences during the 
veteran's second period of service, the evidence discloses, 
at most, acute treatment of a respiratory disorder without 
any continuing or chronic symptoms or treatment, with 
resolution of that exacerbation of symptoms and return to a 
level of symptomatology not requiring medical treatment or 
use of prescription medications.  

The VA examiner who conducted a September 1998 examination 
notes, in a November 1998 addendum, that the veteran 
completed pulmonary function testing, which disclosed that he 
had moderately severe respiratory asthma.  However, the 
examiner did not provide an opinion as to the onset or 
etiology of that disorder.  This evidence does not change the 
balance of the evidence, which continues to weigh against the 
veteran's claim.

At his January 1999 personal hearing, the veteran contended 
he was receiving VA care for asthma in the late 1970's, but 
he did not testify that any clinical evidence as to 
continuing treatment of asthma during the 15 years proximate 
to his service discharge was available.  Thus, the evidence 
of record establishes, at most, that the veteran had 
temporary or intermittent flare-ups of pre-existing asthma 
while in service.  It would be unreasonable for the Board to 
find that asthma was aggravated during service, with 
worsening of the underlying condition (as contrasted to 
symptoms), when no further treatment for that disorder was 
required for many years thereafter.  Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991).

The preponderance of the medical evidence is against a 
finding that asthma was incurred or aggravated during the 
veteran's period of active honorable service.  The Board 
notes that, in a supplemental statement of the case issued in 
July 1999, the veteran was advised of the preponderance of 
the evidence and the laws and regulations applicable to 
determining preponderance of the evidence.  

The Board notes that, at his personal hearing, the veteran 
may have referenced an attempt to correct the character of 
his discharge, when he stated that he had a favorable 
communication from the "hearing Committee" but that "it's 
got to go to the whole Board of something."  There is no 
further evidence in the record as to possible upgrade of the 
veteran's discharge.  

However, even if the character of the veteran's release from 
service in January 1963 were to be upgraded to an honorable 
status, the preponderance of the evidence is still against a 
finding that asthma permanently increased in severity, since 
clinical records following the veteran's second period of 
service show no further treatment of asthma for many years.  
Thus, remand to determine whether the veteran's discharge has 
been upgraded prior to appellate review of the claim for 
service connection for asthma would be fruitless, as a 
discharge upgrade allowing monetary benefits on the basis of 
incurrence or aggravation of asthma during the veteran's 
second enlistment period would not change the outcome of this 
issue, as the clinical records during that period of service 
are also unfavorable to the claim.

2.  Claims for service connection for coronary artery disease 
and hypertension, 
diabetes mellitus, carpal tunnel syndrome, and a 
gastrointestinal condition 

The veteran's service medical records and post-service 
clinical record for many years after his service are devoid 
of complaints, treatment, or diagnosis of coronary artery 
disease and hypertension, diabetes mellitus, carpal tunnel 
syndrome, or a gastrointestinal (GI) condition, to include 
ulcers or gastritis.  The Board notes that the veteran was 
hospitalized during service for treatment of acute gastritis 
in 1955.  However, there is no medical evidence that the 
veteran was treated for any GI complaint during the remainder 
of his service, more than two years, nor was any GI disorder 
noted at the time of service separation examination or 
proximate to service during any applicable presumptive 
period.  The Board finds that the episode of GI complaints in 
1955 was acute and temporary, and does not establish that the 
veteran manifested a chronic GI disorder in service.  

The veteran has not indicated that he was treated for any 
coronary artery disease and hypertension, diabetes mellitus, 
carpal tunnel syndrome, or gastrointestinal (GI) complaint 
post-service prior to his reenlistment in 1961.  There is no 
evidence of treatment of any of the relevant disorders in 
service prior to the veteran's release from service in 
January 1963, or within any applicable presumptive period 
proximate to the service ending in discharge under 
dishonorable conditions.  The Board notes that VA clinical 
records dated in 1996 reflect that the veteran had been 
diagnosed as having diabetes about three years earlier.  
There is no clinical evidence or diagnosis of any of the 
other disorders relevant to this appeal prior to 1980, nearly 
20 years after the veteran was released from his second 
enlistment.

There is medical evidence that the veteran has current 
coronary artery disease and hypertension, diabetes mellitus, 
carpal tunnel syndrome disabilities, and that he has a 
history of a GI disorder, peptic ulcer disease.   Thus, the 
veteran meets at least one of the three evidentiary 
requirements for establishing a well-grounded claim for these 
disorders.  However, there is no medical evidence or opinion 
linking any of these currently diagnosed disorders to the 
veteran's service, either his honorable service or other 
service.  

At a personal hearing conducted in January 1999, the veteran 
testified as to his belief that his current diagnoses of 
coronary artery disease and hypertension, diabetes mellitus, 
carpal tunnel syndrome, and a GI disorder were due to the 
disability he suffered as a result of his asthma.  However, 
there is no evidence other than the veteran's own 
contentions, which would tend to establish that any of these 
current disorders could be etiologically related to his 
active military service or due to effects of asthma on his 
overall medical condition.  The Board does not doubt the 
sincerity of the veteran's belief in this claimed causal 
connection, but as the veteran is not a medical expert, he is 
not qualified to express an opinion regarding medical 
causation of any current disorders.  Espiritu, 2 Vet. App. at 
494-5.  

The veteran's contention that he has one of these disorders 
due to asthma incurred or aggravated in service, cannot be 
accepted as competent evidence to establish an etiologic link 
between a complaint of difficulty breathing in service and a 
current cardiovascular, endocrine, musculoskeletal, or GI 
disorder.  Thus, the veteran has failed to meet the third 
element of the evidentiary requirements for establishing a 
well-grounded claim, and the claim must be denied as not well 
grounded.  

As the duty to assist is not triggered here by the submission 
of well-grounded claims for service connection for coronary 
artery disease and hypertension, diabetes mellitus, carpal 
tunnel syndrome, or a gastrointestinal condition, the Board 
finds that VA has no obligation to further develop the 
veteran's claims.  See Epps, supra.  

The RO notified the veteran of the evidence required to 
establish well-grounded claims for these disorders by its 
rating decision issued in June 1998.  The RO informed the 
veteran that these claims were not well-grounded. 

The Board observes that the RO has requested and appears to 
have received the treatment records from the other private 
and VA sources mentioned by the veteran. The Board notes that 
it has not been made aware of any outstanding evidence which 
could serve to well ground the veteran's claims for service 
connection for any of the claimed disorders.  Accordingly, 
there is no further duty on the part of VA to inform the 
veteran of the evidence necessary to complete his application 
for this benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight 
v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

The claims must be denied as not well grounded.  


ORDER

Entitlement to service connection for asthma is denied.

Entitlement to service connection for coronary artery disease 
and hypertension is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for carpal tunnel syndrome 
is denied.

Entitlement to service connection for chronic 
gastrointestinal condition to include ulcers and gastritis is 
denied.





		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

